Citation Nr: 1755517	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-04 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, depression, and alcohol abuse.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from April 1994 to January 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran was previously represented by a private attorney.  That attorney filed a motion to withdraw as the Veteran's representative in April 2017 after the appeal had been certified to the Board.  In an October 2017 letter to the attorney, the Board notified her that her motion to withdraw as the Veteran's representative met the criteria set forth in 38 C.F.R. § 20.608 (2017).  Accordingly, she no longer represented the Veteran.  The Veteran was provided with a copy of the October 2017 letter.  Since that time, he has not appointed a new attorney, agent, or representative; thus, he is unrepresented before the Board in this appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include PTSD and bipolar disorder, clearly and unmistakably existed prior to the appellant's active duty service.  

2.  An acquired psychiatric disorder was clearly and unmistakably not aggravated beyond its natural progress by an in-service injury, event, or disease.  

3.  A psychosis was not compensably disabling within a year following the appellant's separation from active duty.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and bipolar disorder, was not incurred or aggravated during military service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify was satisfied by June 2012, December 2012, and September 2013 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records (SPRs), and all pertinent treatment records.  Also, there is a VA examination in August 2012 which specifically addressed the etiology of the Veteran's mental health manifestations.  The examiner reviewed his result and provided additional comment in May 2013.  The etiology of the Veteran's psychiatric symptoms was addressed by a different physician in a February 2016 report.  

In July 2016, the Veteran's then attorney requested that the Veteran be afforded a new examination by a different examiner and alleged that the examiner who conducted the August 2012 VA examination and provided the additional opinion in May 2013 was biased against veterans.  The Board has reviewed the reports from the August 2012 VA examiner and finds no indication of bias; nevertheless, as noted above, another medical opinion was obtained from a different examiner in February 2016.  The attorney made no allegations against that examiner.  In March 2017, the Veteran also requested a new VA examination by a different examiner.  However, he has provided no basis for that request.  

The Board has reviewed the record and finds that it contains adequate medical information to address the issue on appeal.  
The appellant claims entitlement to service connection for acquired psychiatric disorder, to include PTSD, bipolar disorder, depression, and alcohol abuse.  It is contended that these disorders had their onset during service, to include as a result of personal assault, or, if preexisting service, such was aggravated beyond natural progression therein.  

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  

Where a chronic disease is shown during service, the subsequent manifestations at any later date, however remote, are service-connected, unless clearly attributable to intercurrent cause.  A continuity of symptomatology is required where the condition noted during service is not shown to be chronic.  38 C.F.R. § 3.303(b) (2017).  However, continuity of symptomatology to substantiate service connection is limited to where involving a disease denoted as "chronic" under 38 C.F.R. § 3.309(a) (2017).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A psychosis may be presumed to have been incurred during active duty service if such a disorder was compensably disabling within one year following a veteran's separation from active duty.  38 C.F.R. §§ 3.307, 3.309 (2017).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017).  A diagnosis of posttraumatic stress disorder must be established in accordance with 38 C.F.R. § 4.125(a) (2017), which provides that all psychiatric diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM -5).  38 C.F.R. § 3.304(f) (2017).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of posttraumatic stress disorder will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C. § 1154(b) (2012).  See also Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996).  

For stressors unrelated to combat, credible supporting evidence is necessary in order to grant service connection.  "Credible supporting evidence" of a noncombat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  The United States Court of Appeals for Veterans Claims has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio, 9 Vet. App. at 166.  Therefore, the appellant's lay testimony is insufficient, standing alone, to establish service connection.  Cohen, 10 Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).  

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the appellant's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the appellant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5) (2017).  

The question for the Board is whether the appellant's current diagnosis of PTSD and bipolar disorder either began during active service, or is etiologically related to an in-service disease or injury.  Or, if preexisting service, whether such was aggravated beyond natural progression.  

A review of the STRs reflects that the Veteran was seen throughout his military service with mental health complaints, to include depression mood, constricted affect, sleeplessness, suicidal ideation, and alcohol dependence.  None of these mental health problems were noted at time of induction examination, but the inservice reports on multiple occasions include notation as to childhood abuse, primarily by his mother.  Primary inservice diagnoses were personality disorder, provisional major depression, and alcohol abuse.  

Post service private and VA treatment records show that the Veteran's mental health manifestations were variously diagnosed.  VA reported dysthymic disorder and personality disorder in 2008.  Private records in 2000 reflect diagnoses of dysthymic disorder and cannabis dependence.  He was hospitalized in December 2000 and into January 2001 for these conditions.  He overdosed on pills in 2003 and in 2004, he was treated for bipolar disorder and substance abuse, in remission.  

VA records in 2011 show that he no longer drank and was not currently using cannabis.  It was noted that he was referred for medicine management for bipolar disorder, depressed episodes, and PTSD secondary to childhood physical abuse.  He indicated that he did not wish to take medications.  

Upon VA mental health examination in August 2012, the examiner reviewed the claims file and examined the Veteran.  The final diagnoses were PTSD due to childhood physical abuse and bipolar disorder.  It was specifically noted that the Veteran's report of inservice assault from behind by another Marine, resulting in his feeling angry, frightened, and helpless, was a stressor that did not rise to meet the criterion for a diagnosis of PTSD.  It was also not related to rear of hostile military or terrorist activity.  Moreover, it was found that his PTSD resulted from childhood physical abuse.  It was less likely than not that his current bipolar disorder is a continuation of the depression he experienced during military service.  It was less likely than not that his military service caused him to develop a personality disorder, and it was less likely than not that his military service aggravated preexisting personality disorder.  For rationale, the examiner pointed to objective testing results which were all consistent with a PTSD diagnosis caused by childhood physical abuse.  Also, he found no corroborating evidence that would substantiate the Veteran's self-report of being assaulted by another Marine.  Thus, he could not conclude, to a reasonable degree of professional certainty, that this incident took place, that it was experienced as a trauma, or that it caused PTSD, particularly in light of another much more "parsimonious explanation" for his PTSD symptomatology, (i.e., the physical abuse he suffered as a child).  It was also noted that the Veteran did not discuss the alleged assault with mental health professionals until after he filed a claim.  The examiner further noted that the Veteran's depressive symptoms during service were more likely than not secondary to alcohol dependence and his dissatisfaction with military life.  He specifically noted an inservice report where the Veteran stated that he just wanted to get out of the Marine Corp.  He claimed that he would feel much better when he was out.  No personality disorder was found at this time.  

In a May 2013 report, the VA examiner who conducted the August 2012 examination stated that his opinions as to the etiologies of the Veteran's acquired psychiatric disorders remained the same.  Specifically, the VA examiner stated that it was less likely than not that the Veteran's current diagnosis of PTSD was a continuation of the symptoms shown in service, and it was less likely than not that the symptoms of PTSD manifested themselves during military service.  The VA examiner explained that the Veteran's service treatment records did not note any PTSD symptoms and his inservice depressive symptoms were more likely than not secondary to alcohol dependence and his dissatisfaction with military life.

Subsequently dated VA records shows that the Veteran's treatment for mental health disorders continued.  In July 2015, he submitted a detailed description of the alleged inservice assault that he suffered while driving a van with servicemen inside.  He also gave an account of a second assault (or threat thereof) in his statement.  

Following a review of the record, a VA medical opinion from February 2016 was provided.  In the report, the VA examiner found no link between the Veteran's mental health disorders and military service.  This VA examiner agreed with the 2012 opinion that PTSD and bipolar disorder were less likely than not due to, nor first manifested, during his military service.  Instead, these conditions preexisted service and resulted from childhood physical abuse.  It was further noted that in regards to alcohol abuse and depression, the 2012 VA examiner found that inservice depression was likely secondary to alcohol abuse.  As the Veteran had stopped drinking in 1997, his alcohol abuse was no longer an active problem.  This finding was supported by the record which did not show alcohol abuse as an active problem.  Thus, depression and alcohol abuse were no longer diagnosed.  The examiner also stated that it was important to note that the Veteran reported significant substance abuse at age 14 suggesting that even if his abuse problems continued to the present day, it would be less likely than not that such started during active service.  At any rate, substance abuse was no longer a problem.  

In summary, the preponderance of the most probative evidence is against the claim.  There is no competent evidence that links any acquired psychiatric disorder to service.  Instead, his PTSD and bipolar disorder clearly and unmistakably preexisted service and were not aggravated therein.  Without competent evidence linking an acquired psychiatric disorder to service, there is no basis to grant service connection.  Hence, the Board finds that there is no basis to grant the claim.  In reaching this decision the Board acknowledges the appellant's sincerely held belief that his current psychiatric pathology is related to his military service.  As a lay person, however, who is untrained in the field of medicine, he is not competent to offer an opinion that requires the expertise and training of a trained psychiatrist or psychologist.  

Therefore, the claim of entitlement to service connection for a psychiatric disorder, to include PTSD and bipolar disorder, is denied.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, is denied.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


